UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 11-4598


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

STEPHANIE NEWTON,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Big Stone Gap.      James P. Jones,
District Judge. (2:10-cr-00016-JPJ-PMS-1)


Submitted:   October 25, 2011              Decided:   November 4, 2011


Before SHEDD, DUNCAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


A. Benton Chafin, Jr., CHAFIN    LAW FIRM, P.C., Lebanon, Virginia,
for Appellant.     Timothy J.     Heaphy, United States Attorney,
Allessandra Stewart, Special     Assistant United States Attorney,
Charlottesville, Virginia, for   Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Stephanie        Newton     (“Newton”)        appeals        the    district

court’s judgment entered pursuant to a jury verdict convicting

her of four offenses:          (1) conspiracy to possess with intent to

distribute and to distribute Xanax, in violation of 21 U.S.C.

§§ 841(b)(1)(c), 841(b)(1)(E)(i), and 846 (2006) (“Count One”);

(2) obstruction of an official proceeding, in violation of 18

U.S.C. § 1512(c) (2006); (3) conspiracy to obstruct an official

proceeding,      in    violation      of    18    U.S.C.     §    371     (2006);       and

(4) making a materially false statement to a government agency,

in   violation    of    18   U.S.C.    §    1001(a)(2)      (2006).        Newton       now

contends that the district court erred in denying her Rule 29

motion    for    judgment     of    acquittal      because        the    evidence       was

insufficient to sustain each of her convictions.                         We reject her

arguments and affirm.

            We review de novo a district court’s decision to deny

a motion for judgment of acquittal.                 United States v. Hickman,

626 F.3d 756, 762-63 (4th Cir. 2010).                       Where such a motion

alleges    insufficiency       of     the   evidence,      we     must    sustain       the

jury’s    verdict      if,   viewing       the   evidence    in     the    light    most

favorable to the government, “any rational trier of fact could

have     found   the    essential      elements      of     the    crime       beyond    a

reasonable doubt.”           United States v. Green, 599 F.3d 360, 367

(4th Cir.), cert. denied, 131 S. Ct. 271 (2010).                        In making this

                                            2
determination, we review the record to determine whether the

conviction         is      supported       by     “substantial            evidence,”        where

“substantial evidence is evidence that a reasonable finder of

fact   could       accept      as     adequate        and    sufficient         to    support   a

conclusion of a defendant’s guilt beyond a reasonable doubt.”

Hickman, 626 F.3d at 763.                  Because the credibility of witnesses

is properly assessed by the jury rather than by this court on

appeal, we cannot make our own credibility determinations but

must        assume      that         the     jury        resolved         all        testimonial

contradictions          in    the    government’s           favor.        United      States    v.

Penniegraft,         641 F.3d 566,      572    (4th       Cir.    2011).        Thus,   a

defendant        bringing       a     sufficiency           challenge      bears      “a    heavy

burden,” and reversal for insufficient evidence “is reserved for

the rare case where the prosecution’s failure is clear.”                                   United

States      v.    Ashley,      606 F.3d 135,       138    (4th    Cir.)      (internal

quotation marks omitted), cert. denied, 131 S. Ct. 428 (2010).



       I.     Count One

              Newton         first    asserts         that     there      was    insufficient

evidence to convict her on Count One.                         Newton’s counsel contends

that the evidence was insufficient only because the testimony of

Newton’s         adoptive      brother,       Kenneth         Newton      (“Kenneth”),         was

uncorroborated and inconsistent with his grand jury testimony.

This argument is without merit.                       The uncorroborated testimony of

                                                 3
a single witness or accomplice may be sufficient to support a

guilty verdict.        United States v. Wilson, 115 F.3d 1185, 1190

(4th    Cir.      1997).         Although       Newton     points    to      Kenneth’s

inconsistent       statements     and   significant         criminal      history    as

reasons to doubt his testimony, the credibility of his testimony

is a matter to be determined solely by the jury, not by this

court on appellate review.           United States v. Lowe, 65 F.3d 1137,

1142 (4th Cir. 1995).             Because we must assume that the jury

credited Kenneth’s testimony, we decline Newton’s request that

we independently reevaluate its weight.                    Penniegraft, 641 F.3d

at 572.



       II.   Conspiracy     to    Obstruct      and    Obstructing      an   Official
             Proceeding

             Newton next argues that the evidence adduced at trial

was    insufficient    to   convict     her      for     obstructing    an    official

proceeding for her role in informing her adoptive sister, Thelma

Newton (“Thelma”), that law enforcement officials were planning

to execute numerous arrest and search warrants on February 4,

2010.     Newton claims that the record is devoid of evidence that

she knew about the raid prior to its occurrence.                       The pertinent

statute,     18    U.S.C.   § 1512(c)(2),          criminalizes        conduct      that

“corruptly . . . obstructs, influences, or impedes any official

proceeding.”       A defendant acts corruptly where she acts with the


                                            4
purpose       of     wrongfully       impeding      the    due     administration            of

justice.      United States v. Matthews, 505 F.3d 698, 706 (7th Cir.

2007).     See also United States v. Brooks, 111 F.3d 365, 373 (4th

Cir. 1997).

              As     the    Government     correctly       points       out,    it    had    no

obligation to prove exactly how Newton learned that the warrants

were going to be executed on February 4.                       One of the targets of

the    warrants,      Creed     Logsdon,      testified     at     trial       that    Thelma

warned him about the pending raids on the basis of information

received from Newton.               The homes and individuals targeted by the

warrants were also implicated in the larger drug conspiracies in

which Newton’s friends and family——including both Kenneth and

Thelma——were         involved.         Moreover,      as   a     consequence          of    the

information relayed by Newton, the arrests of several of the

suspects, including Logsdon, were delayed, and Logsdon was able

to    sweep    his    residence       clean   of    evidence     inculpating          him    in

criminal activity.            In these circumstances, we conclude that the

evidence      was    sufficient       to   support     Newton’s     conviction             under

§ 1512(c)(2) for obstructing an official proceeding.

              With        respect    to    her     conviction      of     conspiracy         to

obstruct an official proceeding, Newton argues that there is

simply no evidence that she agreed with Thelma or any other

person to warn the targets of the impending raids.                              Of course,

“[s]ustaining         a    conspiracy      conviction      under    18     U.S.C.      §    371

                                              5
requires that the government prove:                           (1) an agreement between

two or more people to commit a crime, and (2) an overt act in

furtherance of the conspiracy.”                         United States v. Ellis, 121
F.3d 908, 922 (4th Cir. 1997).                      The existence of a “tacit or

mutual     understanding”             between           conspirators        is     sufficient

evidence     of    a   conspiratorial           agreement.             United      States    v.

Chorman, 910 F.2d 102, 109 (4th Cir. 1990).                            “A conspiracy may

be inferred from circumstantial evidence that can reasonably be

interpreted       as   participation               in     the     common     plan.”         Id.

“Circumstantial        evidence        sufficient          to     support    a     conspiracy

conviction      need      not    exclude       every       reasonable       hypothesis       of

innocence,      provided        the   summation          of     the   evidence     permits    a

conclusion of guilt beyond a reasonable doubt.”                            Burgos, 94 F.3d

at 858.

            Our review of the evidence in this case persuades us

that Newton’s claim must fail.                      Again, Logsdon testified that

Thelma had received her information from Newton.                                 The evidence

at trial showed that Thelma and Newton were close relatives who

had both been illegally providing prescription drugs to their

brother    or     other     persons      who       were       targeted     in     the   search

warrants.       An unusually high percentage of the targets of the

February 4 warrants managed temporarily to evade the efforts of

law enforcement.           Moreover, Newton never objected at trial to

the admission of Martha Jessup’s grand jury testimony, which

                                               6
indicated        that    Newton        frequently    tipped      Thelma      with     advance

notice of planned law enforcement actions.                            In our view, this

array      of     circumstantial            evidence        suffices    to       demonstrate

Newton’s participation with Thelma in a common plan intended to

blunt the efficacy of law enforcement investigations into the

criminal activities of their compatriots.                        Chorman, 910 F.2d at

109.



         III. Making      a   Materially        False       Statement       to   a   Federal
              Agency

                Finally,      Newton        claims     that    insufficient          evidence

supports her conviction for making a materially false statement

to   a    federal       agency.         A   person     is    guilty    of    making    false

statements to a government agency when the government proves:

(1) that the defendant made a false statement to a governmental

agency or concealed a fact from it or used a false document

knowing it to be false; (2) the defendant acted knowingly or

willfully;       and    (3)   the       false   statement       or    concealed      fact   or

false document was material to a matter within the jurisdiction

of the agency.           United States v. Sarihifard, 155 F.3d 301, 306

(4th      Cir.    1998).          In    determining         whether     a    statement      is

material, it is irrelevant whether the false statement actually

influenced or affected the decision-making process of the agency

or fact finding body.              Sarihifard, 155 F.3d at 307.                  Instead, a


                                                7
statement      is    material    “if     it     has    a    natural      tendency    to

influence,     or    is   capable   of    influencing,        the      decision-making

body to which it was addressed.”                United States v. Littleton, 76
F.3d 614, 618 (4th Cir. 1996).                 A false statement’s capacity to

influence the fact finder must be measured at the point in time

that the statement was uttered.               Sarihifard, 155 F.3d at 307.

            Contrary to Newton’s assertions, we are convinced that

either of Newton’s statements to Special Agent Levesque suffices

to support her conviction under 18 U.S.C. § 1001(a)(2).                             The

evidence adduced at trial demonstrated that the statements were

false, and both of the false representations made by Newton had

the   capacity       to   influence      Levesque’s        ongoing     investigation.

Sarihifard, 155 F.3d at 307.              As a result, sufficient evidence

supports her conviction under § 1001.

            We      therefore   affirm        the    judgment     of    the    district

court.     We dispense with oral argument because the facts and

legal    contentions      are   adequately          presented    in     the   materials

before   the     court    and   argument       would    not     aid    the    decisional

process.

                                                                                AFFIRMED




                                           8